t c memo united_states tax_court jeffrey tamms petitioner v commissioner of internal revenue respondent docket no filed date bela roongta bitel and michael j cohn for petitioner j paul knap for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies in petitioner’s federal income taxes as follows year deficiency dollar_figure big_number big_number - - after concessions the issues for decision are whether petitioner conducted his photography-related activity during and with the intent to make a profit within the meaning of sec_183 and whether petitioner is entitled to deduct dollar_figure in unreimbursed employee_expenses for taxable_year all section references are to the internal_revenue_code as in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference when he petitioned the court petitioner resided in whitefish bay wisconsin since the mid-1970s petitioner has been employed full time as a computer and accounting consultant since he has been employed in this capacity by compuware corp compuware or its predecessor in interest over the years petitioner has developed a keen interest and expertise in photography becoming a member of numerous professional photography organizations in petitioner formed jjt ltd jjt a sole_proprietorship that he operated out of his home without any employees petitioner formed jjt to provide support services to professional services inc psi a corporation that was in the business of selling foundry supplies and sand-blasting equipment petitioner’s father kenneth alvin tamms mr tamms was president and a nonmajority shareholder of psi ’ because of ill health mr tamms stopped working at psi in date thereafter petitioner operated psi until its complete liguidation in beginning in and continuing until psi’s liquidation in psi retained jjt to provide back office support eg computerizing and processing accounts_receivable and payable and photograph and provide graphic representations of psi’s equipment for sales and to ensure psi’s compliance with osha regulations in operating the equipment from date through date jjt billed psi dollar_figure per month for its services in date jjt reduced its monthly fee to dollar_figure because psi was in the process of closing the business and no longer required the full range of jjt’ss services petitioner never realized a net profit from the service arrangement with psi in realizing that his father was aging and that psi’s business was in decline petitioner sought to purchase a wedding photography business but after a period of negotiations the would-be seller decided not to sell subsequently petitioner began exploring the possibility of transitioning jjt into ' the record indicates that other members of petitioner’s family were also shareholders of professional services inc but does not otherwise reveal the ownership composition - producing photography exhibitions as a means of earning revenue to do so he believed he needed to enhance his reputation as a photographer to that end by petitioner was spending to hours per month building his own photography portfolio hdhe began entering his works in exhibitions winning numerous photography awards and achieving substantial acclaim in petitioner was asked to take over the production and management of an existing photography exhibition the wisconsin international exhibition of photography and he also assisted the wisconsin area camera club organization wacco in producing an existing international photography exhibition in petitioner took over production of the exhibition for wacco in each of the years and petitioner produced one exhibition beginning in and continuing to the present petitioner has produced four exhibitions each year devoting approximately to hours each year to this activity petitioner’s activities in producing photography exhibitions include among other things advertising the exhibition drafting and printing brochures compiling mailing lists inviting photographers to participate sending and receiving applications recruiting judges creating a catalog of entries obtaining sponsors purchasing awards and performing marketing and accounting functions these activities are a year-round - - process commencing about a year before the opening of an exhibition with the assembly of documentation to request recognition by the photographic society of america and concluding about a year later with the production of a catalog and returning entries submitted jjt pays all the costs associated with the exhibitions it produces and is the sole recipient of the revenues generated beginning in and continuing to the present petitioner has consistently realized modest net profits from producing the photography exhibitions petitioner has plans to increase jjt’s revenues by increasing the number of exhibitions he produces each year and by increasing entry fees in addition petitioner has been involved in efforts by the photographic society of america to set standards for electronic exhibitions which he anticipates would reduce his operating costs for exhibitions and thus increase his net profits petitioner has also been asked to begin teaching photography to select groups and he anticipates that such teaching opportunities will generate significant additional revenues he also anticipates that he will continue to offer his prints for sale although he does not expect the proceeds to be substantial on his federal_income_tax returns petitioner reported net losses from jjt’ss activities every year from the inception of jjt in until when jjt reported a small profit since -- - then jjt has reported net profits every year as summarized in this table cost of net profit year receipts goods sold expenses or loss dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -o- big_number big_number --q- big_number big_number big_number --q- big_number big_number big_number -o- big_number big_number for the years in issue jjt’ss gross revenues were attributable to psi and other sources principally photography exhibitions as follows gross_income gross_income year from psi from other sources dollar_figure --- big_number dollar_figure big_number big_number for taxable years through producing photography exhibitions was the sole source of revenue for jjut for the years in issue petitioner claimed the following costs of goods sold and deductions on his schedules c profit or loss from business sole_proprietorship schedule c the record does not indicate the amount of jjt’s losses or other relevant tax information for years before iltem cost_of_goods_sold advertising car and truck commissions and fees depreciation insurance interest legal and professional office rent or lease repairs and maintenance supplies taxes and licenses travel utilities other in the notice_of_deficiency dollar_figure big_number big_number big_number petitioner’s claimed schedule c costs of goods sold and respondent disallowed all of deductions for expenses on the ground that petitioner was not engaged in the schedule c activity for profit opinion respondent’s motion in limine testimony of petitioner’s proposed expert witness mr respondent filed a motion in limine to exclude or limit the spaeth mark j spaeth the court permitted petitioner to make an offer of proof and reserved ruling on the admissibility of the evidence in large part mr spaeth’s expert report and testimony reflect his legal opinion about the ultimate legal issue of --- - whether jjt was conducted for profit and to that extent do not help us to understand the evidence or to determine a fact in issue within the meaning of rule of the federal rules of evidence even if we were to grant respondent’s motion in toto however we would find sufficient evidence elsewhere in the record to sustain petitioner’s position that the subject activity was conducted for profit accordingly we conclude that respondent’s motion in limine is moot activity engaged in for profit under sec_183 the parties disagree as to whether petitioner engaged in his schedule c activity with an objective of making a profit within the meaning of sec_183 the parties have stipulated that if petitioner did have the requisite profit objective then the expenses cost_of_goods_sold and receipts as stated in petitioner’s schedules c for the years in issue are true and correct with exceptions not pertinent here under sec_183 1f an individual engages in an activity not for profit deductions relating thereto are allowable only to the extent gross_income derived from the activity exceeds deductions that would be allowable under sec_183 b without regard to whether the activity constitutes a moreover respondent has raised no issue as to whether in the event petitioner is found to have the requisite profit objective for his schedule c activity any of the expenses in guestion fail to constitute ordinary and necessary business_expenses within the meaning of sec_162 for-profit activity 72_tc_28 the taxpayer bears the burden of establishing that his or her activities were engaged in for profit rule a to carry this burden the taxpayer must show that he or she had a good_faith expectation of profit 809_f2d_355 7th cir affg tcmemo_1985_523 see 78_tc_642 affd without published opinion 702_f2d_1205 d c cir the taxpayer’s expectation however need not be reasonable burger v commissioner supra 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs whether the taxpayer has the requisite profit_motive is a question of fact to be resolved on the basis of all relevant circumstances with greater weight being given to objective factors than to mere statements of intent see dreicer v commissioner supra golanty v commissioner supra pincite sec_7491 which is effective for examinations commenced after date shifts the burden_of_proof to the commissioner under certain circumstances petitioner has not raised the application of this provision additionally we cannot ascertain from the record whether respondent’s examination commenced after date we therefore conclude that sec_7491 does not operate to shift the bruden of proof in this case see ashley v commissioner tcmemo_2000_376 daya v commissioner tcmemo_2000_360 nitschke v commissioner tcmemo_2000_230 -- - the regulations under sec_183 provide a nonexclusive list of factors to be considered in determining whether an activity 1s engaged in for profit the factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his or her advisers the time and effort the taxpayer expended in carrying on the activity the expectation that assets used in the activity may appreciate in value the taxpayer’s success in carrying on other activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the taxpayer’s financial status and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs see also golanty v commissioner supra on the basis of the totality of the evidence in the record we conclude that for the years in issue petitioner had a good_faith expectation of profit from his schedule c activity in reaching this conclusion we view the following factors as being particularly persuasive petitioner carried on his activity ina businesslike manner keeping as respondent acknowledges on brief fairly extensive financial records for his schedule c activity petitioner responded to jjt’s lack of profitability in earlier years by developing a successful business plan to expand jjt’s undertakings into producing photography exhibitions since petitioner has regularly produced photography exhibitions each year as a consequence since jjt has reported net profits each year petitioner has devoted a significant amount of time to his schedule c activity is a member of numerous professional photography associations and has exhibited his photography in numerous exhibits winning numerous awards and critical acclaim for his photographic works although petitioner enjoys photography we do not believe that he was providing bookkeeping and photography services to psi for amusement nor do we believe that personal gratification was petitioner’s primary motivation for producing multiple photography exhibitions each year on balance we believe that the factors described above outweigh other factors that admittedly suggest the absence of a profit_motive chief among these contrary factors is jjt’s long history of losses during the years preceding the years in issue when the only source of revenues for jjt was the billings for its services to psi--a factor given greater saliency by petitioner’s family and personal ties to psi as previously discussed however by 1993--the first year in issue--petitioner respondent has not explicitly argued that jjt’s dealings with psi were not at arm’s length on brief respondent alludes to a degree of suspicion that psi’s payments to petitioner were merely gifts but seemingly overcomes this suspicion two sentences later stating it is not disputed that the petitioner was hired to perform accounting computer and ‘imaging’ services for psi had begun to implement a plan to improve jjt’s profit-making potential by expanding its undertakings into the production of photography exhibits by 1995--the last year in issue-- petitioner was reporting small net profits from his schedule c activities in subsequent years the net profits have increased respondent argues that on the basis of the net profits that petitioner has reported for jjt since it will take an inordinately long while for petitioner to recoup jjt’s past losses we agree with respondent’s premise that the requisite profit objective must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years 45_tc_261 affd 379_f2d_252 2d cir we are unpersuaded however that petitioner’s profitability will be constrained to the levels reported on his tax returns through to the contrary petitioner testified credibly that he has a business plan to increase the number of exhibitions he produces each year and to decrease his costs thus increasing his profits from exhibitions as well as to earn additional revenues from teaching photography courses and from continuing to offer his prints for sale seemingly acknowledging that petitioner’s production of photography exhibitions is a for-profit undertaking respondent argues for the first time on brief with little elaboration that this undertaking was a new and separate activity from what went before and not simply an improvement or change to the old activity respondent relies on pederson v commissioner tcmemo_1994_555 for the proposition that petitioner cannot support a profit_motive in his photography activities by combining that activity on the same schedule c with a legitimate business activity unlike pederson this is not a case where respondent determined petitioner’s schedule c activity to comprise separate and distinct activities as opposed to raising the issue for the first time on brief as a general_rule we will not consider issues raised for the first time on brief where surprise and prejudice are found to exist see 96_tc_226 84_tc_191 affd 796_f2d_116 5th cir we believe that petitioner was surprised and prejudiced in the development of his evidence by respondent’s posttrial contentions in this regard in particular if we were to find that petitioner’s schedule c activity comprised two or more separate activities it would be necessary to allocate petitioner’s expenses among the separate activities see sec_1_183-1 income_tax regs by not being forewarned of respondent’s posttrial contentions petitioner has been denied the opportunity to develop evidence regarding among other things the appropriate allocation of expenses if we were to find two or more separate activities--an issue as to which the record currently is silent in any event even if we were to consider respondent’s new separate activity argument we would be unpersuaded of its merits sec_1_183-1 income_tax regs to which respondent has not alluded provides as follows in order to determine whether and to what extent sec_183 and the regulations thereunder apply the activity or activities of the taxpayer must be ascertained for instance where the taxpayer is engaged in several undertakings each of these may be a separate activity or several undertakings may constitute one activity in ascertaining the activity or activities of the taxpayer all the facts and circumstances of the case must be taken into account generally the most significant facts and circumstances in making this determination are the degree of organizational and economic interrelationship of various undertakings the business_purpose which is or might be served by carrying on the various undertakings separately or together in a trade_or_business or in an investment setting and the similarity of various undertakings generally the commissioner will accept the characterization by the taxpayer of several undertakings either as a single activity or as separate activities the taxpayer’s characterization will not be accepted however when it appears that his characterization is artificial and cannot be reasonably supported under the facts and circumstances of the case emphasis added we do not believe that petitioner’s characterization of his schedule c activities as one activity is artificial and cannot be reasonably supported under the facts and circumstances of the case id the facts indicate substantial linkage between -- - petitioner’s providing photographic and other services to psi his taking steps to build up his own reputation and expertise in the field of photography his marketing of his own prints his production of photography exhibitions and his future plans to expand into such areas as the teaching of photography we also find it significant that in his books_and_records petitioner has treated the various undertakings as one activity in sum on the basis of all the evidence in the record we conclude and hold that petitioner had a good_faith expectation of profit from his schedule c activity during the years in issue accordingly petitioner is entitled to the schedule c deductions in issue the parties having stipulated that the amounts claimed are adequately substantiated unreimbursed employee business_expenses on schedule a itemized_deductions schedule a of his federal_income_tax return petitioner claimed deductions for unreimbursed employee_expenses of dollar_figure comprising dollar_figure of claimed automobile mileage expenses and dollar_figure of claimed expenses described on the schedule a only as other respondent has disallowed the dollar_figure claimed deduction on the ground that it is inadequately substantiated on brief petitioner argues only the parties have stipulated that petitioner is entitled to specified amounts of unreimbursed employee_expenses and car and truck expenses that he claimed for taxable years and - that he is entitled to a deduction of dollar_figure representing automobile mileage expenses that he incurred in in connection with his compuware employment accordingly we find that petitioner has conceded that he is not entitled to deduct the dollar_figure of claimed other expenses see eg 38_tc_1011 sec_274 imposes strict substantiation requirements for deducting expenses relating to listed_property defined in sec_280f d a to include passenger automobiles see sec_1_274-5t temporary income_tax regs fed reg date under these requirements no deduction is allowable on the basis of any approximation or the taxpayer’s unsupported testimony 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra to meet the heightened substantiation requirements of sec_274 the taxpayer must substantiate the claimed deduction with adequate_records or by sufficient evidence corroborating the taxpayer’s own statement showing the amount of the expense the time and place of the use of the listed_property and the business_purpose sec_274 see also sec_1_274-5t c temporary income_tax regs fed reg date employee_use of listed_property is not treated as satisfying the business use requirement unless the - use is for the convenience_of_the_employer and is required as a condition_of_employment see sec_1_274-5t flush language temporary income_tax regs fed reg date sec_1_280f-6t a temporary income_tax regs fed reg date petitioner claimed mileage expense deductions based on his application of the federal standard mileage rates to miles he alleges he drove in business travel use of the federal standard mileage rates serves only to substantiate the amount of expenses and not the remaining elements of time and business_purpose see revproc_94_73 1994_2_cb_816 petitioner has offered into evidence a computer printout the mileage log with daily listings for almost every day of of multiple business trips identified only by abbreviations under a column captioned client ’ petitioner testified without elaboration that all of the business miles listed on the mileage log were related to his employment with compuware nowhere does the record reveal however the nature of petitioner’s purported travel for compuware much less the business_purpose of each trip recorded on the mileage log having failed to show that the use of the vehicle or vehicles in question was for the convenience of compuware and required as a condition of his ’ the record does not reveal what vehicle or vehicles were involved in these business trips or who owned the vehicles - - employment petitioner has failed to substantiate business_purpose as required by sec_274 in conclusion petitioner has failed to satisfy the sec_274 substantiation requirements for the dollar_figure of unreimbursed employee_expenses that he claimed on his schedule a accordingly he is not entitled to the claimed deduction to reflect the foregoing and the parties’ concessions decision will be entered under rule we also note seeming irregularities involving petitioner’s mileage log petitioner testified that none of the business miles listed related to his schedule c business yet for many of the business miles the mileage log lists the client as psi which we infer is the same psi for which jjt performed services in addition for those dates for which personal mileage is recorded the mileage log invariably lists either or more typically miles of personal travel for the day for a total of personal miles compared with big_number total business miles recorded consulting our own experience it seems improbable that petitioner’s daily personal_use of his vehicle would be so rigidly fixed and limited especially in light of the much larger number of business miles he recorded in
